DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  Referenced throughout is the applicant’s published application, hereinafter PA.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 Ln 6 uses the substitute term for means “device” modified by functional language “fluid control” which is subsequently not modified by sufficient structure material, or acts for performing the claimed function.  The PA [0022] states the ‘fluid control device’ is and has been interpreted as/or an equivalent thereof: “a gate, a valve, and/or the like that can be actuated between an open state or position to permit a flow of the fluid and a closed state or position to prevent a flow of the fluid”.
Claim 8 Ln 7 uses the substitute term for means “device” modified by functional language “fluid control” which is subsequently not modified by sufficient structure material, or acts for performing the claimed function.  The PA [0022] states the ‘fluid control device’ is and has been interpreted as/or an equivalent thereof: “a gate, a valve, 
Claim 15 Ln 8 & 10 uses the substitute term for means “device” modified by functional language “fluid control” which is subsequently not modified by sufficient structure material, or acts for performing the claimed function.  The PA [0022] states the ‘fluid control device’ is and has been interpreted as/or an equivalent thereof: “a gate, a valve, and/or the like that can be actuated between an open state or position to permit a flow of the fluid and a closed state or position to prevent a flow of the fluid”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 Ln 5-6 cites the limitation "opening, when the fluid comprises the first type of fluid, the fluid control device to permit the fluid to exit the reservoir”.  [0035] of the PA states that the fluid control device closes to prevent fluid from entering the reservoir if it is determined that the fluid is the first fluid; [0042] of the PA states that the fluid control device closes to prevent fluid from exiting the reservoir and entering the conduit if it is determined that the fluid is the first fluid; and [0047-0048] of the PA states that the fluid control device closes to prevent fluid from entering the reservoir if it is determined that the fluid is the first fluid and/or the fluid control device closes to prevent fluid from exiting the reservoir and entering the conduit if it is determined that the fluid is the first fluid.  Therefore, the claim language ‘opening when the fluid comprises the first type of fluid’ fails to comply with the written description requirement.  It also directly conflicts with the operation described in the specification.  It appears the language closing, when…---
Claim 3 Ln 4-5 cites the limitation "refraining from opening, when the fluid does not comprise the first type of fluid, the fluid control device to allow the fluid to enter the reservoir”.  [0035] of the PA states that the fluid control device closes to prevent fluid from entering the reservoir if it is determined that the fluid is the first fluid; [0042] of the PA states that the fluid control device closes to prevent fluid from exiting the reservoir and entering the conduit if it is determined that the fluid is the first fluid; and [0047-0048] of the PA states that the fluid control device closes to prevent fluid from entering the reservoir if it is determined that the fluid is the first fluid and/or the fluid control device closes to prevent fluid from exiting the reservoir and entering the conduit if it is determined that the fluid is the first fluid.  Therefore, the claim language ‘refraining from opening when the fluid comprises the first type of fluid’ fails to comply with the written description requirement.  It also directly conflicts with the operation described in the specification.  It appears the language should be --refraining from [[opening]] closing, when…---

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 3 Ln 6-7 cites the limitation "refraining from closing … the fluid control device to prevent the fluid from exiting the reservoir”.  It is unclear how a valve/fluid control device may prevent fluid flow while ‘refraining from closing’.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- refraining from [[closing]] opening … the fluid control device to prevent the fluid from exiting the reservoir --.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 8 and 15, YAMAZAKI; Yasuo et al. US 20170284060 A1, hereinafter Yamazaki, discloses a construction machine (Fig. 1) comprising various tanks for fluids such as a urea water tank (30), a urea filler port (36) and a fuel filler port (29).   Yamazaki further discloses the importance of not contaminating the fuel by mistakenly filling the fuel port with urea by placement of the urea filler port within a housing box (31) and therefore requires the opening of a lid (34) to fill the urea [0029-0031].  Such positioning enables the operator to fill both easily and quickly from a similar location without mistakenly filling a port with an improper fluid [0032].  
Yamazaki fails to state the machine determines by a sensor a characteristic of the fluid being supplied to a particular filler tube/port and actuating a fluid control device (such as a valve) such that the flow of the fluid being supplied may be controlled upon determination of the characteristic of the fluid being supplied.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Art
Klauer; Aaron S. et al. US 20130292386 A1 discloses a construction machine with fill ports for diesel and urea near each other for filling convenience.
Satake; Hidetoshi US 20110153275 A1, Ryu, Byung Jin et al. US 20040128107 A1 discloses a construction machine that determines a contamination level of oil circulating within a hydraulic circuit.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745